FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this "First Amendment") dated as of
October 26, 2006 made by and among A.T. CROSS COMPANY, a Rhode Island
corporation (the "Borrower"), A.T. CROSS LIMITED, a corporation organized under
the laws of England and Wales ("Cross UK"), BANK OF AMERICA N.A., as
Administrative Agent ("Agent") L/C Issuer and Lender, and BANK OF AMERICA, N.A.
("London Branch") ("UK Lender").

Background

The Borrower, Cross UK, the Agent and the UK Lender entered into a credit
agreement (the "Original Credit Agreement") dated as of December 21, 2005. The
Borrower and Cross UK have requested that the Agent and the UK Lender extend the
maturity date on the Original Credit Agreement from December 20, 2007 to
December 31, 2008, extend the dates for providing certain financial information
and increase the amounts which may be invested in their China operations.

NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the Borrower, the Agent and the Lender hereby
agree as follows:

1. Amendment. Subject to the terms and conditions herein contained and in
reliance on the representations and warranties of the Borrower herein contained,
effective upon satisfaction of the conditions precedent contained in section 3
below, the following amendments shall be incorporated into the Original Credit
Agreement:

(a) the term "Maturity Date" contained in section 1.01 of the Original Credit
Agreement shall be amended to delete the date "December 20, 2007" and to insert
the date "December 31, 2008" in lieu thereof;

(b) section 6.01(c) of the Original Credit Agreement is hereby deleted in its
entirety and the following is hereby inserted in lieu thereof:

(c) as soon as available, but in any event at least 60 days after the end of
each fiscal year of the Borrower, a consolidated operating budget which shall
include, without limitation, a consolidated and consolidating forecasted balance
sheet and statements of income and cash flows of the Borrower and its
Subsidiaries on a monthly basis, prepared on a basis consistent with the budget
delivered by the Borrower to its Board of Directors and consistent with past
practice or otherwise in form satisfactory to the Administrative Agent.

 

4135440v5

(c) section 7.02(i) of the Original Credit Agreement is hereby amended by
deleting the text therein contained and inserting the following in lieu thereof:

(i) Investments in Cross China, in addition to those permitted in (h)
immediately preceding, (A) for Equipment, in an aggregate amount of up to
$4,500,000 for fiscal year 2006, $2,000,000 for fiscal year 2007 and $1,500,000
for fiscal year 2008, which Investments may be made by contributing cash to
enable Cross China to purchase the Equipment or by contributing the Equipment
directly to Cross China, such Equipment contributed directly to Cross China to
be valued at the purchase price therefor, and (B) for working capital, and not
for the acquisition of Equipment, in an aggregate amount of up to $6,000,000 for
fiscal year 2006, $4,000,000 for fiscal year 2007 and $0.00 for fiscal year
2008; or

(d) section 7.12 "Capital Expenditures" of the Old Credit Agreement is hereby
amended by deleting the text therein contained and inserting the following in
lieu thereof

7.12 Capital Expenditures.

Make or become legally obligated to make any Capital Expenditure in respect of
the purchase or other acquisition of any fixed or capital asset (excluding
normal replacements and maintenance which are properly charged to current
operations), except for capital expenditures in the ordinary course of business
not exceeding, in the aggregate for the Borrower and the Guarantors in excess of
$7,000,000 during each fiscal year; provided that the Borrower and the Guarantor
shall not make Capital Expenditures in excess of $5,500,000 in fiscal year 2006
and not in excess of $4,000,000 in fiscal year 2007 and thereafter, for any
asset or assets which are or will be located outside of the United States
provided, further, that so long as no Default has occurred and is continuing or
would result from such expenditure, any portion of any amount set forth above,
if not expended in the fiscal year for which it is permitted above, may be
carried over for expenditure in the next following fiscal year.



2. Conditions Precedent. The provisions of this First Amendment shall be
effective as of the date on which all of the following conditions shall be
satisfied:

(a) the Borrower shall have delivered to the Agent a fully executed counterpart
of this first amendment;

(b) the Borrower shall have paid all fees, costs and expenses owing to the Agent
and its counsel on or before the date hereof;

-2-

4135440v5

(c) the UK Lender and the Agent shall have indicated their consent and agreement
by executing this First Amendment; and

(d) the Borrower shall have delivered certified copies of the resolutions of its
Board of Directors approving the execution of this First Amendment and the
actions contemplated herein, in form and substance satisfactory to the Agent.

3. Miscellaneous.

(a) Ratification. The terms and provisions set forth in this First Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Original Credit Agreement and except as expressly modified and superseded by
this First Amendment, the terms and provisions of the Original Credit Agreement
and the other Loan Documents are ratified and confirmed and shall continue in
full force and effect. The Borrower and the Agent agree that the Original Credit
Agreement as amended hereby and the other Loan Documents shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.
For all matters arising prior to the effective date of this First Amendment, the
Original Credit Agreement (as unmodified by this Amendment) shall control. The
Borrower hereby acknowledges that, as of the date hereof, the security interests
and liens granted to the Agent and the Lender under the Original Credit
Agreement and the other Loan Documents are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.

(b) Representations and Warranties. The Borrower hereby represents and warrants
to the Agent that the representations and warranties set forth in the Loan
Documents (except for the representation and warranty at Section 5.05(d) which
representation and warranty is qualified by the statement "except as disclosed
on the 10K public filing made with the SEC regarding fiscal year 2005 which was
filed with the SEC in 2006), after giving effect to the waiver contained in this
First Amendment, are true and correct in all material respects on and as of the
date hereof, with the same effect as though made on and as of such date except
with respect to any representations and warranties limited by their terms to a
specific date. The Borrower further represents and warrants to the Agent that
the execution, delivery and performance by the Borrower of this consent letter
(i) are within the Borrower's power and authority; (ii) have been duly
authorized by all necessary corporate and shareholder action; (iii) are not in
contravention of any provision of the Borrower's certificate or articles of
incorporation or bylaws or other organizational documents; (iv) do not violate
any law or regulation, or any order or decree of any Governmental Authority; (v)
do not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which the
Borrower is a party or by which the Borrower or any of its property is bound;
(vi) do not result in the creation or imposition of any Lien upon any of the
property of the Borrower other than in favor of Agent; (vii) do not require the
consent or approval of any Governmental Authority. All representations and
warranties made in this First Amendment shall survive the execution and delivery
of this First Amendment, and no investigation by the Agent shall affect the
representations and warranties or the right of the Agent to rely upon them.

-3-

4135440v5

(c) Release. IN ADDITION, TO INDUCE THE AGENT AND THE LENDER TO AGREE TO THE
TERMS OF THIS FIRST AMENDMENT, THE BORROWER REPRESENTS AND WARRANTS THAT AS OF
THE DATE OF ITS EXECUTION OF THIS FIRST AMENDMENT THERE ARE NO CLAIMS OR OFFSETS
AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH IT:

(a) WAIVER. WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR COUNTERCLAIMS, ARISING PRIOR TO THE DATE OF ITS EXECUTION OF THIS
AMENDMENT AND

(b) RELEASE. RELEASES AND DISCHARGES THE AGENT, THE LENDER, AND THEIR OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS AND AFFILIATES (COLLECTIVELY THE "RELEASED
PARTIES") FROM ANY AND ALL LIABILITIES, CLAIMS, CAUSES OF ACTION, IN LAW OR
EQUITY, WHICH THE BORROWER OR ANY GUARANTOR MAY HAVE AGAINST ANY RELEASED PARTY
ARISING PRIOR TO THE DATE HEREOF IN CONNECTION WITH THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY.

(d) Reference to Agreement. Each of the Loan Documents, including the Original
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Original Credit Agreement as amended hereby, are hereby amended
so that any reference in such Loan Documents to the Original Credit Agreement
shall mean a reference to the Original Credit Agreement as amended hereby.

(e) Expenses of the Agent. As provided in the Credit Agreement, the Borrower
agrees to pay all reasonable costs and expenses incurred by the Agent in
connection with the preparation, negotiation, and execution of this First
Amendment, including without limitation, the reasonable costs and fees of the
Agent's legal counsel.

(f) Severability. Any provision of this First Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this First Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

(g) Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts and the applicable
laws of the United States of America.

(h) Successors and Assigns. This First Amendment is binding upon and shall inure
to the benefit of the Agent, the Lender and the Borrower, and their respective
successors and assigns, except the Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.

-4-

4135440v5

(i) Counterparts. This First Amendment may be executed in one or more
counterparts and on facsimile counterparts, each of which when so executed shall
be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

(j) Effect of Waiver. No consent or waiver, express or implied, by the Agent to
or for any breach of or deviation from any covenant, condition or duty by the
Borrower shall be deemed a consent or waiver to or of any other breach of the
same or any other covenant, condition or duty.

(k) Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

(l) ENTIRE AGREEMENT. THIS FIRST AMENDMENT EMBODIES THE ENTIRE AGREEMENT AMONG
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER THEREOF, AND SUPERSEDES
ANY AND ALL PRIOR REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THIS AMENDMENT. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

 

 

 

 

 

 

 

 

 

 

 

 

-5-

4135440v5

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.

BORROWER

A.T. CROSS COMPANY

By: KEVIN F. MAHONEY

Name: Kevin F. Mahoney

Title: V.P. Finance, CFO

CROSS UK

A.T. CROSS LIMITED

By: KEVIN F. MAHONEY

Name: Kevin F. Mahoney

Title: V.P. Finance, CFO

AGENT

BANK OF AMERICA, N.A.

By: RICHARD J. MAC DONALD

Name: Richard F. MacDonald

Title: Vice President

-6-

4135440v5